Judgment, Supreme Court, New York County (Burton Sherman, J.), entered on June 3, 1988, and order of said court entered on or about September 30, 1988, unanimously affirmed. Respondent shall recover of appellant one bill of $250 *358costs and disbursements of these appeals. Respondent’s motion to strike the brief of appellant and to dismiss the appeal is denied. Respondent’s motion to amend the orders of this court is granted to the extent of directing appellant’s counsel Arnold C. Stream and/or Milton Sanders, whichever the case may be, within 10 days of the date of entry hereof, to disclose to respondent or his designee the particulars of the escrow deposit. No opinion. Concur — Carro, J. P., Milonas, Wallach and Smith, JJ.